K's Media appoints several Independent Directors Monday November 24, 3:40 pm ET BEIJING, Nov. 24 /PRNewswire/ K's Media (the "Company") (OTC Bulletin Board: KVME - News), a company engaged in specialized media and advertising activities in China, announced today that it has appointed several Independent Directors and has established an Audit Committee, a Compensation Committee, and a Nominating and Corporate Governance Committee. In order to expand the Company's corporate governance standards, and to be in connection with the Company's application for quotation on NASDAQ, the Company has appointed Mr. Bernard Chan, Mr. Jie Wang, Mr. Peng Jin, Mr. Qing Ren and Mr.
